Case 5:19-cv-00036-RWS Document 536-2 Filed 10/06/20 Page 1 of 2 PageID #: 28219




                        Exhibit B
Case 5:19-cv-00036-RWS Document 536-2 Filed 10/06/20 Page 2 of 2 PageID #: 28220



            Excerpt from 8/9/2020 E-mail from G. Culbertson to T. Franks and V. Zhou




                   Excerpt of 9/2/2020 E-mail from T. Franks to G. Culbertson




                    Excerpt of 9/15/2020 E-mail from M. Jay to G. Culbertson




                                               1
